Exhibit 10.1

REPLIGEN CORPORATION

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

Repligen Corporation (the “Company”) hereby issues and sells the shares of its
common stock specified below (the “Shares”) pursuant to its Amended and Restated
2001 Repligen Corporation Stock Plan. The terms and conditions attached hereto
are also a part hereof.

 

Name of purchaser (the “Stockholder”):

    

Date:

    

Number of shares sold hereunder:

    

Purchase price per share:

   $                    

Form of payment: (Note: at least par value of $0.01 per share must be paid in
cash)

   Cash

Number of Shares that are Vested Shares on the Vesting Start Date:

    

Number of Shares that are Unvested Shares on the Vesting Start Date:

    

Vesting Start Date:

    

 

Vesting Schedule:

 

[One year] from the Vesting Start Date:

               Shares

All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.

    

 

This stock purchase satisfies in full all commitments that the Company has to
the Stockholder with respect to the issuance of stock, stock options or other
equity securities.

 

--------------------------------------------------------------------------------

        REPLIGEN CORPORATION         By:     Signature of Stockholder          

Name of Officer:

Title:

              Street Address                           City/State/Zip          
 

 



--------------------------------------------------------------------------------

REPLIGEN CORPORATION

 

RESTRICTED STOCK PURCHASE AGREEMENT — INCORPORATED TERMS AND CONDITIONS

 

REPLIGEN CORPORATION (the “Company”) agrees to sell to the Stockholder, and the
Stockholder agrees to purchase from the Company, shares of the Company’s common
stock (“Common Stock”) on the following terms and conditions:

 

1. Grant Under Plan. This stock purchase is made pursuant to and is governed by
the Amended and Restated 2001 Repligen Corporation Stock Plan (the “Plan”) and,
unless the context otherwise requires, terms used herein shall have the same
meanings as in the Plan.

 

2. Purchase and Sale of Stock; Payment of Purchase Price. The Company hereby
sells and the Stockholder hereby purchases the Shares specified on the cover
page at the price specified thereon. The purchase price, as set forth on the
cover page hereof, is being paid by the Stockholder upon execution and delivery
of this agreement. The Company will promptly issue a certificate or certificates
registered in the Stockholder’s name representing the Shares, with such
certificate or certificates to be held in escrow in accordance with the terms
hereof.

 

3. Vesting if Business Relationship Continues.

 

(a) Vesting Schedule. If the Stockholder has continuously maintained a Business
Relationship with the Company through the vesting dates specified on the cover
page hereof, Unvested Shares shall become Vested Shares (or shall “vest”) on
such dates in an amount equal to the number of shares set opposite the
applicable date on the cover page. “Unvested Shares” shall be subject to the
repurchase provisions described in Section 4 unless and until they become
“Vested Shares.” The Stockholder agrees not to sell, assign, transfer, pledge,
hypothecate, gift, mortgage or otherwise encumber or dispose of (except to the
Company or any successor to the Company) all or any Unvested Shares or any
interest therein, and any Unvested Shares shall be held in escrow by the Company
in accordance with the terms of Section 6 below unless and until they become
Vested Shares. If the Stockholder’s Business Relationship with the Company
ceases, voluntarily or involuntarily, with or without cause, no Unvested Shares
shall become Vested Shares thereafter under any circumstances with respect to
the Stockholder. Any determination under this agreement as to the status of a
Business Relationship or other matters referred to above shall be made in good
faith by the Board of Directors of the Company. In addition to Section 3(d)
below, the Board of Directors, in its discretion, may accelerate any vesting
dates.

 

(b) Definitions. The following definition shall apply:

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director or consultant.

 

(c) Termination of Employment. For purposes hereof, employment shall not be
considered as having terminated during any leave of absence if such leave of
absence has been approved in writing by the Company and if such written approval
contractually



--------------------------------------------------------------------------------

obligates the Company to continue the employment of the Stockholder after the
approved period of absence; in the event of such an approved leave of absence,
vesting of Unvested Shares shall be suspended (and the period of the leave of
absence shall be added to all vesting dates) unless otherwise provided in the
Company’s written approval of the leave of absence. For purposes hereof, a
termination of employment followed by another Business Relationship shall be
deemed a termination of the Business Relationship with all vesting to cease
unless the Company enters into a written agreement related to such other
Business Relationship in which it is specifically stated that there is no
termination of the Business Relationship under this agreement. This agreement
shall not be affected by any change of employment within or among the Company
and its Subsidiaries so long as the Stockholder continuously remains an employee
of the Company or any Subsidiary.

 

(d) Acceleration of Vesting on Change of Control. Upon the occurrence of any
event described in Section 15(a) of the Plan (a “Change of Control”), all
remaining Unvested Shares, shall become Vested Shares upon such Change of
Control.

 

4. Restrictions on Transfer; Purchase by the Company. The Stockholder may not
sell, assign, transfer, pledge, encumber or dispose of (“Transfer”) all or any
of his or her Unvested Shares except to the Company pursuant to this Section 4.

 

Upon the termination of the Stockholder’s Business Relationship, the Stockholder
shall sell to the Company (or the Company’s assignee) all Unvested Shares in
accordance with the procedures set forth below. The purchase price (the
“Repurchase Price”) of such Shares (the “Repurchased Shares”) shall be the price
paid for them (subject to adjustment as herein provided). The sale of the
Repurchased Shares shall take place automatically upon termination of the
Stockholder’s Business Relationship. Such sale shall be effected by the Escrow
Holder’s (as defined below) delivery to the Company of a certificate or
certificates evidencing the Repurchased Shares, duly endorsed for transfer to
the Company. Upon receipt thereof, the Company shall mail a check for the
Repurchase Price to the Stockholder. Upon the mailing of a check in payment of
the purchase price in accordance with the terms hereof, the Company shall become
the legal and beneficial owner of the Shares being repurchased and all rights
and interests therein or relating thereto, and the Company shall have the right
to retain and transfer to its own name or cancel the number of Shares being
repurchased by the Company.

 

Notwithstanding the foregoing, a Stockholder may transfer Unvested Shares by
court order, in which event each such transferee shall be bound by all of the
provisions of this agreement to the same extent as if such transferee were the
Stockholder.

 

5. Investment Representation. The Stockholder represents, warrants and
acknowledges that the Stockholder: (i) has had an opportunity to ask questions
of and receive answers from a Company representative concerning the terms and
conditions of this investment; (ii) is acquiring the Shares with the
Stockholder’s own funds, for the Stockholder’s own account for the purpose of
investment, and not with a view to any resale or other distribution thereof in
violation of the Securities Act of 1933, as amended (the “Securities Act”);
(iii) is a sophisticated investor with such knowledge and experience in
financial and business matters as to be able to evaluate the merits and risks of
an investment in the Shares and that the Stockholder is able to



--------------------------------------------------------------------------------

bear the economic risk of the investment in the Shares for an indefinite period
of time; and (iv) understands that the Shares cannot be offered or sold unless
they are registered under the Securities Act or an exemption from such
registration is available. Furthermore, the Company may place legends on any
stock certificate representing the Shares with the securities laws and
contractual restrictions thereon and issue related stop transfer instructions.

 

The Stockholder understands that the Company is under no obligation to maintain
the effectiveness of any registration statement with respect to the Shares under
the Securities Act or to comply with the requirements for any exemption from
registration under the Securities Act that might otherwise be available, or to
supply the Stockholder with any information necessary to enable the Stockholder
to make routine sales of the Shares under Rule 144 or any other rule of the
Securities and Exchange Commission.

 

6. Escrow of Shares. All Unvested Shares shall be held in escrow by the Company
or its duly designated representative, as escrow holder (“Escrow Holder”).

 

The Escrow Holder is hereby directed to transfer the Unvested Shares in
accordance with this agreement or instructions signed by both the Stockholder
and the Company. If the Company or any assignee exercises its repurchase rights
hereunder, the Escrow Holder, upon receipt of written notice of such exercise
from the Company or such assignee, shall take all steps necessary to accomplish
such transfer. The Stockholder hereby grants the Escrow Holder an irrevocable
power of attorney coupled with an interest to take any and all actions required
to effect such transfer.

 

The Escrow Holder may act in reliance upon advice of counsel in reference to any
matter(s) connected with this agreement, and shall not be liable for any mistake
of fact or error of judgment, or for any acts or omissions of any kind, unless
caused by its willful misconduct or gross negligence.

 

With respect to any Unvested Shares that become Vested Shares, the Company, upon
the written request of the Stockholder, shall promptly issue a new certificate
for the number of shares which have become Vested Shares (if any Shares remain
Unvested Shares) and shall deliver such certificate to the Stockholder and shall
deliver to the Escrow Holder a new certificate for the remaining Unvested Shares
in exchange for the certificate then being held by the Escrow Holder.

 

Subject to the terms hereof, the Stockholder shall have all the rights of a
stockholder of the Company with respect to the Unvested Shares while they are
held in escrow, including without limitation, the right to vote the Unvested
Shares and receive any cash dividends declared thereon. If, from time to time
while the Escrow Holder is holding Unvested Shares, there is any stock dividend,
stock split or other change in or respecting such shares, any and all new,
substituted or additional securities to which the Stockholder is entitled by
reason of his or her ownership of the Unvested Shares shall be immediately
subject to this escrow, deposited with the Escrow Holder and included thereafter
as “Unvested Shares” for purposes of this agreement and the repurchase rights of
the Company.



--------------------------------------------------------------------------------

7. Certain Tax Matters. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the transfer of, or the lapse
of restrictions on, the Shares, the Stockholder hereby agrees that the Company
may withhold from the Stockholder’s wages or other remuneration the appropriate
amount of tax. At the discretion of the Company, the amount required to be
withheld may be withheld in cash from such wages or other remuneration. The
Stockholder further agrees that, if the Company does not withhold an amount from
the Stockholder’s wages or other remuneration sufficient to satisfy the
withholding obligation of the Company, the Stockholder will make reimbursement
on demand, in cash, for the amount underwithheld.

 

The Stockholder represents that he or she has received tax advice from his or
her own personal tax advisor on the tax consequences of a purchase of the
Shares. The Stockholder understands the tax consequences of filing (and not
filing) a Section 83(b) election under the Internal Revenue Code of 1986, as
amended (the “Code”). The filing of a Section 83(b) election is the
Stockholder’s responsibility.

 

8. Failure to Deliver Shares. If the Stockholder (or his or her legal
representative) who has become obligated to sell Shares hereunder shall fail to
deliver such Shares to the Company in accordance with the terms of this
agreement, the Company may, at its option, in addition to all other remedies it
may have, mail to the Stockholder the purchase price for such Shares as is
herein specified. Thereupon, the Company: (i) shall cancel on its books the
certificate or certificates representing such Shares to be sold; and (ii) shall
issue, in lieu thereof, a new certificate or certificates in the name of the
Company representing such Shares (or cancel such Shares), and thereupon all of
such Stockholder’s rights in and to such Shares shall terminate.

 

9. Arbitration. Any dispute, controversy, or claim arising out of, in connection
with, or relating to the performance of this agreement or its termination shall
be settled by arbitration in the City of Boston in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

10. Provision of Documentation to Stockholder. By signing this agreement the
Stockholder acknowledges receipt of a copy of this agreement, a copy of the Plan
and the 10(a) prospectus relating to the Plan.

 

11. Miscellaneous.

 

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by mail, if to the Stockholder, to the address set forth on the cover
page hereof or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

(b) Entire Agreement; Modification. This agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all



--------------------------------------------------------------------------------

proposals, written or oral, and all other communications between the parties
relating to the subject matter of this agreement. This agreement may be
modified, amended or rescinded only by a written agreement executed by both
parties.

 

(c) Fractional Shares. All fractional Shares resulting from the adjustment
provisions contained in the Plan shall be rounded down.

 

(d) Changes in Capital Structure. In the event of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off, split-up, or other similar change in
capitalization or event, the securities received in respect of such event shall
be “Shares” hereunder subject to this agreement and, subject to the provision of
Section 3(d), shall retain the same status as “Vested Shares” or “Unvested
Shares” as the Shares in respect of which they were received, and the repurchase
price per security subject to repurchase shall be appropriately adjusted by the
Company.

 

(e) Severability. The invalidity, illegality or unenforceability of any
provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(f) Successors and Assigns. This agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth herein.

 

(g) Governing Law. This agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without giving effect to the
principles of the conflicts of laws thereof.

 

(h) No Obligation to Continue Employment. Neither the Plan, this agreement nor
any provision hereof imposes any obligation on the Company to continue the
Stockholder in employment or any other Business Relationship with the Company.